IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Angel Cruz                               :
                                         :
             v.                          :   No. 1748 C.D. 2015
                                         :
Police Officers MaDonna,                 :
Robert E. Peachey, and                   :
Christopher McCue                        :
                                         :
Appeal of: Police Officer                :
Robert E. Peachey                        :


                                     ORDER


             NOW, March 27, 2017, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge